Citation Nr: 0610917	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-41 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to an evaluation in excess of 20 percent for 
mechanical back strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from July 1993 to March 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  During the pendency of the veteran's 
appeal, his claims file was transferred to the RO in Jackson, 
Mississippi.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in December 2005.  It was 
agreed at the hearing that the record would be kept open for 
60 days to allow for the veteran to obtain additional medical 
evidence in support of his claim.  See 38 C.F.R. § 20.709 
(2005).  The veteran has not submitted any additional 
evidence.  Accordingly, the Board will adjudicate the appeal 
based on the evidence of record.  


FINDING OF FACT

The veteran's service-connected mechanical back strain 
disability is manifested by complaints of severe low back 
pain with pain on motion and with reduced activity due to the 
pain; it is also manifested by objective clinical findings of 
mild muscle spasms, moderate restriction of lumbar spine 
motion and pain on motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the veteran's mechanical back strain disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.7, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Code 5237 (2005); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran was initially granted service connection for 
mechanical low back pain in April 1996.  He was assigned a 10 
percent evaluation.

VA treatment records for the period from January 1997 to 
January 1998 reflect that the veteran was treated for back 
pains associated with residuals from a motor vehicle accident 
(MVA) that occurred in July 1997.  The veteran was initially 
seen in the emergency room and several times thereafter.

VA imaging records, for the period from September 1996 to 
November 1997, contained reports of several computed 
tomography (CT) scans and magnetic resonance imaging (MRI) 
studies.  A September 1996 CT scan of the lumbar spine was 
interpreted to show a mild disc bulge at the L3-L4 and L4-L5 
levels.  The report suggested an MRI for further evaluation.  
An MRI of the lumbar spine was interpreted as normal in 
October 1996.  X-rays of the lumbar spine were interpreted to 
be within satisfactory limits in December 1997.

The veteran was denied service connection for a disc bulge at 
the L3-L4, L4-L5 level by way of a rating decision dated in 
August 1998.  He was informed of the rating decision in 
September 1998.  The veteran did not appeal the rating 
decision.

The RO issued a rating decision that confirmed and continued 
the denial of service connection for a disc bulge at the L3-
L4, L4-L5 level in December 2002.

The veteran's current claim for an increased evaluation was 
received at the RO on September 10, 2003.  The veteran 
complained of increased pain in his back.  He also said that 
he had pain that radiated down his leg.  

The veteran failed to report for his scheduled VA 
examination.  His claim was denied in February 2004.

VA records for the period from January 2004 to June 2004 
reflect that the veteran was seen on several occasions for 
complaints of back pain.  The veteran was seen in the 
emergency room on one occasion in January 2004.  He 
complained of on and off back pain.  He was seen again for 
complaints of back pain in May 2004.

The veteran was afforded a VA examination in September 2004.  
The examiner noted that the only current, and available, 
treatment records were dated in 2004.  The veteran complained 
of pain along the right paraspinal area in the lumbar region 
as well as across the lumbar spine.  The veteran reported two 
types of pain.  One was described as sharp and he got that 
only with turning.  He said he experienced it from once or 
twice a month to two to three times per week.  The pain would 
resolve with rest in 10-15 minutes.  He also had pain when he 
was lying down or with walking for a long time.  This was a 
constant, dull pain.  The veteran said that his pain radiated 
to the right lower extremity along the side of the thigh and 
into the middle of the right leg.  He complained of stiffness 
in his back and right leg.  The veteran worked offshore and 
would work for 14 days and be off for 14 days.  He worked as 
a production monitor.  He said he did not do much when he was 
at home.  The veteran also said that he experienced numbness 
in his right leg and this could be daily if he was active.  
The veteran reported that he experienced a flare-up about 
once or twice a week.  The pain would get worse with muscle 
tightness.  The pain could last all day.  The veteran said he 
did not take bedrest.  

The examiner reported that there was no evidence of muscle 
atrophy.  Power was said to be 4+/5 in the lower extremities.  
The examiner said that the deep tendon reflexes were 1 to 2 
in the lower extremities, as were knee jerks.  The ankle 
jerks were said to be absent.  The examiner also said that 
there was decreased vibration in the right knee and right 
foot and decreased pinprick in the right foot medially and 
laterally but not in a dermatomal pattern.  There was no 
significant tenderness of the lumbar spine.  The examiner 
said that there was some muscle tightness of the paraspinal 
muscles in the lumbar area.  The veteran had forward flexion 
to 40 degrees, extension to 15 degrees, left lateral flexion 
to 15 degrees, right lateral flexion to 20 degrees, left 
lateral rotation to 20 degrees, and right lateral rotation to 
30 degrees.  The examiner said that there was no additional 
limitation with pain or weakness or limitation of motion with 
repetitive use; however, the veteran complained of feeling 
weaker in his legs.  The straight leg raising test was 
negative.  

The impression was service-connected back strain.  The 
examiner said that the veteran had increased pain and pain 
that radiated into the right lower extremity.  The veteran 
also had radicular symptoms to the right lower extremity.  
The examiner wanted to rule out a herniated disc and noted 
that an MRI was ordered and an addendum would be provided.  
The examiner provided the addendum to his report and said 
that the MRI of the lumbosacral spine was normal.

The veteran's disability evaluation was increased to 20 
percent by way of a rating decision dated in November 2004.  
The effective date was established as of the date of the 
veteran's claim in September 2003.

The veteran submitted his substantive appeal in December 
2004.  He said that he felt he deserved a higher rating for 
his disability because of the cost of medication and because 
he would sometimes miss two to three days of work in a month.  

The veteran testified at the RO before the Decision Review 
Officer (DRO) in March 2005.  The veteran reported that he 
had not seen a private physician for his back disability in 
over four years.  The veteran testified that he felt he 
should have an increased evaluation because he could not do 
the things he used to be able to do.  He said that sitting, 
standing, or walking for more than two hours caused him to 
have pain.  He noted that he had a young son and was limited 
in his ability to interact with him because of his back pain.  
The veteran also said that he had to live with is back pain 
at work because he was not allowed to take medication while 
at work.

The veteran submitted two lay statements from friends in 
support of his claim.  One statement noted that the person 
had known the veteran for over five years and they thought 
that his back condition had deteriorated because he was not 
able to do the same activities as before.  The second 
statement noted that the veteran had had to buy a more 
expensive mattress.  Also that the veteran sometimes woke up 
at night with pain and had to be taken to the emergency room.  

The veteran testified at a videoconference hearing in 
December 2005.  His testimony was essentially unchanged from 
that provided in March 2005.  The veteran noted he was last 
examined in September 2004.  He said he had been treated 
once, at a private facility, since that time.  (As noted in 
the Introduction the record was held open to give the veteran 
an opportunity to obtain the evidence from that treatment.  
He failed to provide the evidence).  The veteran said he 
continued to work offshore.  He took Flexeril to help with 
his pain.  He said that his pain was mostly across his lower 
back, on the right side.  He said that he wore a back brace 
four to five days a week, depending on the pain.  The veteran 
testified that he worked 12 hours a day.  He did a lot of 
walking.  He said that he had learned to live with his back 
pain but that it slowed him down on the job.  The veteran 
said that if he missed a day off work it caused him to miss 
seven days because of his job.  He said that had had happened 
twice, although he did not say when it occurred.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

The regulations used to evaluate disabilities of the spine 
were amended in August 2003, effective as of September 23, 
2003.  68 Fed. Reg. 51,454.  This change amended all of the 
diagnostic codes used to evaluate disabilities of the spine.  
New rating criteria were also implemented.  In evaluating the 
veteran's claim, the Board must analyze the various versions 
of rating criteria applicable to the veteran's claim.  See 
VAOPGCPREC 7-2003.  

Prior to September 2003, the veteran's back disability was 
rated under Diagnostic Code 5295 for disabilities involving 
lumbosacral strain.  See 38 C.F.R. § 4.71a (2003).  Under 
Diagnostic Code 5295, a 40 percent evaluation is warranted 
where there is evidence of severe lumbosacral strain with 
listing of the whole spine, marked limitation of forward 
bending in a standing position, positive Goldthwaite's sign, 
marked limitation of flexion in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is applicable for a lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  Id.

In evaluating the evidence of record the Board finds that the 
veteran does not demonstrate a marked limitation of forward 
bending, positive Goldthwaite's sign or abnormal mobility on 
forced motion to justify a 40 percent rating.  He has some 
limitation of motion, as noted on the examination report from 
September 2004.  However, it was not characterized as a 
marked limitation; there was no report of abnormal mobility, 
and no evidence of a positive Goldthwaite's sign.

The Board has also considered the veteran's disability for an 
evaluation under Diagnostic Code 5292, for limitation of 
motion of the lumbar spine.  

The Board notes that, as of 2002, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations.  See Plate V, 
38 C.F.R. § 4.71a (2005).  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating 
criteria-"moderate" or "severe."

In regard to the thoracolumbar spine, a full range of motion 
for forward flexion is 90 degrees, backward extension is to 
30 degrees, left and right lateral flexion is to 30 degrees, 
and left and right rotation is to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V (2005).

The evidence of record clearly demonstrates that the veteran 
does not have a severe limitation of motion of the lumbar 
spine to warrant the assignment of a 40 percent rating under 
Diagnostic Code 5292.  

The criteria used to evaluate disabilities involving 
intervertebral disc syndrome (IVDS) under Diagnostic Code 
5293 was amended in September 2002.  38 C.F.R. § 4.71a 
(2003).  This criteria was in effect at the time the veteran 
submitted his current claim.  The criteria as amended in 
September 2002 direct that IVDS be evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Explanatory notes for the new criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  

A 40 percent disability evaluation is applicable where there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  There is no evidence of record to show that the 
veteran experienced incapacitating episodes for his service-
connected back disability as contemplated by the rating 
criteria.  A 40 percent evaluation is not for consideration 
for incapacitating episodes under Diagnostic Code 5293. 

Although there is evidence of diminished reflexes and absent 
ankle jerk at the time of the September 2004 examination, 
there is no diagnosis of (IVDS).  An MRI of the lumbosacral 
spine from October 1996 and a second MRI from September 2004 
were both interpreted as normal.  X-rays of the lumbar spine 
have also been interpreted as normal.  More specifically, 
there is no finding of a separate neurological impairment 
that is related to the veteran's service-connected mechanical 
low back strain.

The veteran's orthopedic manifestations have been evaluated 
under Diagnostic Code 5295.  There are no separate 
neurological manifestations to evaluate under Diagnostic Code 
5293.

Finally, a 40 percent rating is for consideration where there 
is favorable ankylosis of the lumbar spine under Diagnostic 
Code 5289.  38 C.F.R. § 4.71a (2003).  However, the record 
contains no evidence of ankylosis such that any rating, at 
the 40 percent level or higher, can be entertained in the 
veteran's case.

Regulations in Effect After September 26, 2003

The amended regulations established new diagnostic codes for 
the various spine disabilities and are codified at 38 C.F.R. 
§ 4.71a (2005).  Other than a disability involving IVDS, the 
different disabilities are evaluated under the same rating 
criteria.  The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture 
or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 
Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative 
arthritis of the spine (see also 
diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Under the new general rating formula for diseases and 
injuries of the spine, (For diagnostic does 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 20 
percent evaluation is for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion of the 
thoracolumbar spine of not greater than 120 degrees.  A 40 
percent evaluation will be assigned for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned where there is evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (2005).

In addition, several notes outline addition guidance for 
applying the new rating formula. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 

As noted above, Plate V provides a pictorial of the normal 
range of motion for the cervical and thoracolumbar spine.   
See 38 C.F.R. § 4.71a, Plate V (2005).

In evaluating the veteran's orthopedic disability in light of 
the new criteria, the Board finds that there is no basis for 
a higher evaluation.  The veteran's range of motion for 
flexion of the lumbar spine was to 40 degrees at the time of 
his last examination.  The RO increased his evaluation to 20 
percent based on this finding under Diagnostic Code 5237.  
The veteran's combined range of motion for the thoracolumbar 
spine was 140 degrees.  The veteran's range of motion of the 
thoracolumbar spine is not such as to warrant the assignment 
of a 40 percent disability evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2005).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2005).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  

The veteran has complained of low back pain with some 
radiating pain into his right leg.  There was no medical 
evidence of atrophy, fatigability, incoordination or weakness 
at the time of the September 2004 VA examination.  The 
veteran reported flare-ups of once or twice a week that 
resulted in muscle tightness.  The VA examiner reported that 
there was no additional limitation with pain or weakness or 
limitation of motion with repetitive use.  The veteran's 
complaint of pain is contemplated in his current 20 percent 
disability.  There is no objective clinical indication that 
the veteran's symptoms result in functional limitation to a 
degree that would support a rating in excess of the current 
20 percent evaluation under Diagnostic Code 5295 or 
Diagnostic Code 5237.

For all the foregoing reasons, the Board finds that the 20 
percent evaluation currently assigned for his mechanical back 
strain is proper, and that the criteria for a higher 
evaluation has not been met.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased evaluation for the veteran mechanical back 
strain.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.  The veteran submitted 
his claim in September 2003.  The RO wrote to the veteran in 
September 2003, prior to any adjudication of the claim.  The 
veteran was informed of what evidence was required to 
establish an increased evaluation.  He was asked to identify 
sources of treatment so that records could be obtained.  The 
RO also informed the veteran of VA's responsibilities in the 
development of his claim and what he was required to do.  The 
veteran was encouraged to submit his evidence to the RO.  The 
veteran did not respond to the RO's letter.

The RO again wrote to the veteran in December 2003.  He was 
advised that a decision on his claim was being deferred.  He 
was further advised that he had up to one year to submit 
evidence in support of his claim.

The RO denied the veteran's claim in February 2004 because he 
had failed to report for a VA examination.  He submitted his 
notice of disagreement.

The RO wrote to the veteran in August 2004.  He was advised 
of the status of his claim and what was still needed from him 
to demonstrate an increase in his disability.  

The veteran had a VA examination in September 2004.  The RO 
increased the veteran's disability evaluation to 20 percent 
in November 2004.  The rating decision and statement of the 
case provided the veteran with notice of the rating criteria 
used to evaluate his disability and what was required to 
establish entitlement to an even higher evaluation.

The veteran has not alleged any prejudice in the development 
of his claim.  He has effectively participated in the 
development of his claim.  The Board finds that the RO's 
efforts, in total, afforded the veteran a "meaningful 
opportunity to participate effectively in the processing of 
[his] claim by VA."  See Mayfield v. Nicholson, 19 Vet. App. 
103, 128-29 (2005).  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran provided 
notice of treatment at a VA facility and the pertinent 
records were obtained.  The veteran was afforded a VA 
examination.  He also testified at a hearing at the RO in 
March 2005 and a videoconference hearing in December 2005.  
The veteran was to obtain evidence of private medical care 
but did not do so.  The veteran has not alleged that there is 
any other outstanding evidence pertinent to his claim.  



ORDER

Entitlement to an evaluation in excess of 20 percent for 
mechanical back strain is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


